Citation Nr: 1646622	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to March 25, 2016.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1952 to February 1954.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the St. Louis, Missouri, Regional Office (RO) which denied both an increased disability evaluation for the Veteran's bilateral hearing loss and a TDIU.  In May 2016, the RO, in pertinent part, increased the schedular evaluation for the Veteran's bilateral hearing loss from 80 to 100 percent; granted special monthly compensation based on loss of hearing; and effectuated the awards as of March 25, 2016.  In November 2016, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

Given the award of a 100 percent schedular evaluation for the Veteran's bilateral hearing loss for the period on and after March 25, 2016, the Board has recharacterized the issue on appeal as entitlement to a TDIU for the period prior to March 25, 2016.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).  


FINDINGS OF FACT

1.  Prior to March 25, 2016, service connection was in effect for bilateral hearing loss evaluated as 80 percent disabling and tinnitus evaluated as 10 percent disabling.  The Veteran had a combined 80 percent rating.  

2.  Prior to March 25, 2016, the Veteran's service-connected disabilities were of such severity as to preclude him from securing and following substantially gainful employment consistent with his education and work experience.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants a TDIU for the period prior to March 25, 2016.  Therefore, no discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  TDIU

The Veteran asserts that his service-connected bilateral hearing loss and tinnitus render him unable to secure and follow any form of substantially gainful employment.  

Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  

Total disability ratings for compensation purposes may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Prior to March 25, 2016, service connection was in effect for bilateral hearing loss evaluated as 80 percent disabling and tinnitus evaluated as 10 percent disabling.  The Veteran had a combined 80 percent rating during the relevant time period.  Therefore, the Veteran met the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

A November 2014 audiological evaluation from J. Dann, M.S., CCC-A, indicates that the Veteran was diagnosed with "severe to profound" bilateral sensorineural hearing loss.  Ms. Dann commented that: "[t]his patient's severe hearing loss and tinnitus have rendered him unemployable in my opinion;" "[h]e needs to avoid working in any environment in which there is noise, which may exacerbate his loss;" "[h]e should also avoid any environment which requires normal hearing or good speech understanding;" and "[h]is service-connected hearing, loss would significantly impair his employability in any job assignment with or without adaptation."  

The report of a March 2016 VA audiological examination states that the Veteran exhibited, pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

85
95
100
105+
LEFT

55
85
100
105

Speech audiometry revealed speech recognition ability of 20 percent in the right ear and of 32 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA audiologist opined that "[w]ith proper amplification, the disability of hearing impairment alone will not preclude gainful employment" and "[w]ith proper amplification and assistive listening devices, hearing impairment alone (of any degree) will not render an individual unemployable."  Although cognizant of this negative opinion, the findings contained in this report were the basis of the 100 percent rating assigned as of March 25, 2016.  The finding of unemployability is a legal determination and the Board finds that the functional impairment evidenced by the record supports a finding of unemployability prior to the schedular 100 rating.

During the period prior to March 25, 2016, the Veteran's bilateral hearing loss and tinnitus had a combined 80 percent rating.  A competent medical professional determined that the Veteran's service-connected disabilities rendered him unemployable.  Given such facts, the Board concludes that a TDIU for the period prior to March 25, 2016 is warranted.  38 C.F.R. § 4.16.  



ORDER

A TDIU for the period prior to March 25, 2016, is granted subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


